DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
The amendment filed on 08/12/22 has been entered in the case. Claims 1, 5-9, 18-33 are pending; and claims 2-4, 10-17 are cancelled.

Claim Objections
Claim 9 is objected to because of the following informalities:  the limitation “the infusion pump” in lines 3-4 lacks antecedent basis.  It is noted that the limitation “an infusion pump” in line 1 of the claim 1 is preamble limitation and not a positive limitation.  Therefore, the limitation “infusion pump” in the claim 9 should be changed to --- an infusion pump ---. Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  the limitation “the infusion pump” in lines 3-4 lacks antecedent basis.  It is noted that the limitation “an infusion pump” in line 1 of the claim 22 is preamble limitation and not a positive limitation.  Therefore, the limitation “infusion pump” in the claim 22 should be changed to --- an infusion pump ---. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the proximal end"(of the housing) in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Does Applicant mean that “the open proximal end”? 
Claim 21 recites the limitation "the proximal end" (of the housing) in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Does Applicant mean that “the open proximal end”? 
Claims 32 & 33 recite the limitation "the diameter of the opening in line 2 of the claims 32-33.  There is insufficient antecedent basis for these limitations in the claims.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff (US 3,811,441) in view of G. B. Glass (US 2,702,547) and Avery et al. (US 2013/0204187).
Regarding claim 1, Sarnoff discloses a cartridge for an infusion pump for controlled administration of drugs to a human or animal body, comprising:
Note: the limitation “for an infusion pump for controlled administration of drugs to a human or animal body” has not been given patentable weight because it has been held that a preamble limitation.  When reading the preamble in the context of the entire claim, the preamble limitation above is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Thus, the preamble limitation above is considered as purpose or intended use purpose.  In this case, the cartridge in Sarnoff can be used for infusion pump for controlled administration of drugs to a human or animal body.  
Evidences: G.B. Glass discloses a cartridge syringe 10 (Figs. 1-2) that is similar to the cartridge syringe in Sarnoff for using in an infusion pump 47.  Herbst discloses a cartridge syringe 17 (Figs. 1-7) that is similar to the cartridge syringe in Sarnoff for using in an infusion pump 11.  Therefore, a person skilled in the art would recognize that the cartridge syringe in Sarnoff can be used in the infusion pump for controlled administration of drugs to a human or animal body.
Sarnoff discloses the cartridge 12 comprising: a housing (including elements 14 and 38) and glass vessel 28 of cylindrical shape, col. 3, lines 57-58; the glass vessel having a cylindrical portion 14 with an open proximal end 62 closed by a slidable portion 34 (when the slidable portion 34 is located at the open proximal end 62) and a distal end 30 having an opening closed by a pierceable membrane 32 and provided with a neck 30.
Note: in case applicant disagrees with Examiner that element 30 is equivalent to a neck in the claimed invention.  However, it is well-known in the art that the glass vessel having a neck at a distal portion (e.g. a neck is similar configuration with a tapered portion at distal portion 14 of a housing in Sarnoff).  In addition, the neck in Sarnoff can be modified by Avery’187 as below. 
Sarnoff discloses that the housing 14 & 38 enclosing the glass vessel 28, wherein the housing 14 & 38 is made of plastic material, col. 3, lines 55-56, and has an open proximal end 20 and an open distal end 50 adapted to receive the proximal end of the vessel and the distal end of the vessel 28, respectively,
wherein the open proximal end 18 of the housing 14 & 38 is provided with a pair of bayonet fitting formations 38/43 integrally formed on the housing 14
Note: Although Sarnoff does not explicitly use the term of bayonet fitting; however, labels, statements of intended use, or functional language do not structurally distinguish claims over prior art, which can function in the same manner, be labeled in the same manner or be used in the same manner.  See In re Pearson, Ex parte Minks, and In re Swinehart.  Therefore, it is fair enough to call the fitting formations 38 in Sarnoff as a pair of bayonet fitting formations. 
With regarding to the limitation (a pair of bayonet fitting formation) “adapted to enable the cartridge to be fastened to an infusion pump” is performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. In this case, as discussed in the preamble above, the cartridge in Sarnoff is capable to engage/fasten to the infusion pump at the proximal end portion (e.g. at bayonet fitting formation) of the cartridge.  Evidences: G.B. Glass shows that the cartridge 5 &4a is capable of engage to an infusion pump 47, Fig. 2.  Alternatively, Herbst discloses the cartridge 17 & 91 is capable of engage to an infusion pump 13, Fig. 1.  The cartridge in Sarnoff has similar structure to the cartridge in the device of G.B. Glass or Herbst.  Therefore, the cartridge in Sarnoff is capable of engaging/fastening to the infusion pump at the proximal end portion of the cartridge. 
Sarnoff discloses that the housing 14 & 38 consists of a cylindrical base part 39, which is provided with an inner flange 41 for abutment of the vessel 28 and on which the fitting formations 43 are formed, and a neck part 14 (e.g. an upper housing portion 14 or neck part can be equivalent to an upper tapered portion adjacent to element 16) that can be fastened to the base part 39 by Page 2 of 20snap fitting formations 43 for retaining the glass vessel 28 between the base part 39 and the neck part 14 or 16 of the housing 14; wherein the inner flange 41 provided for abutment of the vessel 28 inside the cylindrical base part 39 surrounds an opening 46 having a smaller diameter than an internal cavity 21 of the neck part 14; wherein the snap fitting formations 43 are configured so as to make separation of the neck part 14 from the base part 39 difficult or substantially impossible, whereby the glass vessel 28 and the housing 14 form a disposable assembly;
wherein retention of the vessel 28 within the housing 14 is ensured by the distal end 16 of the housing 14 & 38 provided by the neck part 14 (or the upper tapered portion adjacent to the element 16) having a tapered inner wall forming an abutment surface for contacting a portion of the vessel 28, see Fig. 3, thereby urging the vessel 28 against the inner flange 41 of the base port of the housing. 
With regarding the limitation (the neck part) “is sized/adapted/capable in length so as to enclose a whole of the cylindrical portion of the vessel” is performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  In this case, although Sarnoff does not show that the neck part (the body housing) is sized in length so as to enclose a whole of the cylindrical portion of the vessel, however, the neck part (upper housing part) can be sized longer than the vessel, as by modified by G.B. Glass (US 2,702,547) below. 
G.B. Glass discloses a cartridge, in Fig. 2, for an infusion pump comprising: a housing 10 & 4a (Note: element 10 shown in Fig. 1), a vessel 5; wherein the neck part 10 is sized in length so as to enclose a whole of the cylindrical portion of the vessel 5. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Sarnoff with providing a neck part (or housing part) is sized in length so as to enclose a whole of the cylindrical portion of the vessel (for example: the length of the vessel is shorter than the length of the neck part/housing part, as taught by G.B. Glass, in order to fully cover or protect the vessel. 
Sarnoff (or Sarnoff in view of G.B. Glass) does not disclose that a vessel having an upper tapered portion of the vessel extending between the cylindrical portion and the neck of the vessel. 
Avery discloses a cartridge device in Fig. 6 comprising: a vessel 300 having a neck 306; a housing 302 having a neck part (same as a body housing 302 or a neck part (adjacent to element 308) located at a distal portion of the housing); wherein the neck part of the housing 302 having a tapered inner wall formed an abutment surface for an upper tapered portion of a vessel 300 extending between the cylindrical portion 300 to a neck 306 of the vessel. It is noted that the abutment surface (of the neck part of the housing) is being contact with an outer surface at the upper tapered portion of the vessel, see Figs. 4B, 6-8, 10, 14B & 15B. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Sarnoff with providing a neck at an upper portion of the vessel and including an upper tapered portion of the vessel, as taught by Avery, in order to accommodate with a tapered inner wall of the housing so that enhancing of supporting or engaging in between the housing and the vessel. 

    PNG
    media_image1.png
    247
    602
    media_image1.png
    Greyscale

Another option 2 for modification: It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify an upper portion of the housing and an upper portion of the vessel of device of Sarnoff with providing an abutment surface at a tapered inner wall of the housing being contacted to an upper tapered portion of the vessel, as taught by Avery, in order to accommodate with a tapered inner wall of the housing so that enhancing of supporting or engaging in between the housing and the vessel. 

    PNG
    media_image2.png
    285
    504
    media_image2.png
    Greyscale

Regarding claim 5, Sarnoff in view of G.B. Glass and Avery discloses all the claimed subject matter as required. Sarnoff discloses that wherein the snap fitting formations 43 comprise a pair of diametrically opposite teeth 43 formed on the base part 39 of the housing 14 & 38, and a pair of diametrically opposite seats 18 formed on the neck part 14 of the housing 14 & 38.
Regarding claim 33, Sarnoff in view of G.B. Glass and Avery discloses all the claimed subject matter as required.  G.B. Glass discloses that an inner diameter of the cylindrical portion of the glass vessel is equal to the diameter of the opening defined by the inner flange of the base part of the housing.
It is noted that the original specification does not provide any benefit of the diameter of the cylindrical portion being equal to the diameter of the opening of the inner flange.  Therefore, the limitation above is considered as design choice purpose. 
In addition, G.B. Glass discloses, in the marked-up figure below that a housing (elements 10 & 4a) covers a vessel 5; an inner diameter A of the cylindrical portion of the vessel 5 is equal to a diameter B of the opening defined by an inner flange of the base part 4a of the housing.

    PNG
    media_image3.png
    435
    812
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    463
    659
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Sarnoff in view of G.B. Glass and Avery with providing an inner diameter of the vessel being equal to a diameter of an opening in the inner flange of the base part of the housing. as taught by Avery, in order to provide a cosmetic appearance in the device or allow to have smaller size of the vessel can be rested on other inner flange area of the base part of the housing. 

Claims 6-8, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff (US 3,811,441) in view of G. B. Glass (US 2,702,547) and Avery et al. (US 2013/0204187) and further in view of Herbst et al. (US 6,132,414).
Regarding claims 6 & 19, Note: in this rejection, Examiner relies on option 2 of Sarnoff in view of Avery, as shown in the marked-up figure below for easily to map out claimed features in the claimed invention. 

    PNG
    media_image2.png
    285
    504
    media_image2.png
    Greyscale

Sarnoff in view of G.B. Glass and Avery discloses all the claimed subject matter as required. Sarnoff in view of Avery does not discloses that a connection element adapted to be arranged at the distal end of the vessel for fluidically connecting an inside of the vessel but does not disclose to connect an infusion set.
Herbst discloses a cartridge device comprising: a housing 17; a vessel 91; a connecting element 93 adapted to be arranged at a distal end of the vessel 91 for fluidically connecting an inside of the vessel 91 to an infusion set 19, see Fig. 7.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Sarnoff in view of G.B. Glass and Avery with providing a connection element being arranged at the distal end of Page 4 of 13the vessel and connected to an infusion set, as taught by Herbst, for fluidically connecting an inside of the vessel to an infusion set in slow rate.
Regarding claims 7 & 20, Sarnoff in view of G.B. Glass and Avery and further in view of Herbst discloses all the claimed subject matter as required in the claims 1 & 5-6 above. Herbst discloses that wherein the connection element 93 comprises at a proximal end a piercing element 83 for piercing the membrane 92 of the vessel, and at a distal end a fitting 93 for connection to the infusion set 19, see Fig. 7.  
Regarding claims 8 & 18, Note: in this rejection, Examiner relies on option 2 of Sarnoff in view of Avery, as shown in the marked-up figure 3 above for easily to map out claimed features in the claimed invention. 
Sarnoff in view of G.B. Glass and Avery discloses all the claimed subject matter as required in the claims 1 & 5 above. Sarnoff in view of G.B. Glass and Avery discloses that wherein the neck part of the housing has an opening (at distal portion of the housing) sized so as to enable a connection element (a needle) arranged at the distal end of the vessel, to outwardly protrude for fluidically connecting an inside of the vessel but does not disclose to connect an infusion set. 
It is noted that the limitation “sized so as to enable a connection element arranged at the distal end of the vessel, to outwardly protrude for fluidically connecting an inside of the vessel to an infusion set” is functional limitation and only requires to perform of function.  Thus, Sarnoff in view of G.B. Glass and Avery with or without modified by Herbst can be performed of the function above.  
Herbst discloses a cartridge device comprising: a housing 17; a vessel 91; a connecting element 93 adapted to be arranged at a distal end of the vessel 91 for fluidically connecting an inside of the vessel 91 to an infusion set 19, see Fig. 7.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Sarnoff in view of G.B. Glass and Avery with providing a connection element being arranged at the distal end of Page 4 of 13the vessel and connected to an infusion set, as taught by Herbst, for fluidically connecting an inside of the vessel to an infusion set in slow rate.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff (US 3,811,441) in view of G. B. Glass (US 2,702,547), Avery et al. (US 2013/0204187) and further in view of Herbst et al. (US 6,132,414) and Cane’ (US D659,234).
Note: in this rejection, Examiner relies on option 2 of Sarnoff in view of Avery, as shown in the marked-up figure below for easily to map out claimed features. 

    PNG
    media_image2.png
    285
    504
    media_image2.png
    Greyscale

Sarnoff in view of G.B. Glass and Avery discloses all the claimed subject matter as required in the claim 1 above. Sarnoff in view of G.B. Glass and Avery does not disclose that: 
a) an infusion pump connected to the cartridge.
b) a connection element adapted to be arranged at the distal end of Page 4 of 13the vessel for fluidically connecting an inside of the vessel to an infusion set; 
c) the housing comprises a pair of wings that can be hinged to the infusion pump and are capable of preventing a connection element from slipping out when inserted in the glass vessel housed within the housing, said wings comprising, at a distal end, a corresponding "L"-shaped portion oriented inwardly, towards the vessel, when the housing is mounted on the pump, whereby, when the wings are in their closed configuration, said "L"-shaped portions are mutually adjacent and close the housing frontally, thus preventing slipping out of said connection element inserted in the front end of the vessel, at a pierceable membrane provided therein for outflow of a drug.  
Herbst discloses a cartridge device comprising: a housing 17; a vessel 91; a connecting element 93 adapted to be arranged at a distal end of the vessel 91 for fluidically connecting an inside of the vessel 91 to an infusion set 19, see Fig. 7; an infusion pump 13 connected to the cartridge device (including elements housing and the vessel), see Figs. 1 & 7
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Sarnoff in view of G.B. Glass and Avery with providing a connection element being arranged at the distal end of Page 4 of 13the vessel and connected to an infusion set, as taught by Herbst, for fluidically connecting an inside of the vessel to an infusion set in slow rate.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Sarnoff in view of G.B. Glass and Avery with providing an infusion pump being connected to the cartridge, as taught by Herbst, for automatic delivering by the pump control circuitry, see abstract. 
Sarnoff in view of G.B. Glass, Avery and further in view of Herbst does not disclose that: the pair of wings that can be hinged (flexible) to the infusion pump and are capable of preventing a connection element from slipping out when inserted in the glass vessel within the housing; said wings comprising, at a distal end, a corresponding "L"-shaped portion oriented inwardly, towards the vessel, when the housing is mounted on the pump, whereby, when the wings are in their closed configuration, said "L"-shaped portions are mutually adjacent and close the housing frontally, thus preventing slipping out of said connection element inserted in the front end of the vessel, at a pierceable membrane provided therein for outflow of a drug.  
Cane discloses an infusion device comprising: a housing, for a cartridge/syringe/ampoule for an infusion pump; wherein the housing comprises a pair of wings (see marked up figure below) that can be hinged/flexed, i.e. open and closed, in Figs. 1-2, to the infusion pump and are capable of preventing a cartridge from slipping out when inserted in the glass vessel housed within the housing (when the wings being closed, in Fig. 1), said wings comprising, at a distal end, a corresponding "L"-shaped portion oriented inwardly, towards the vessel, when the housing is mounted on the pump, whereby, when the wings are in their closed configuration, Fig. 1, said "L"-shaped portions are mutually adjacent and close the housing frontally, thus preventing slipping out of said cartridge inserted in the front end of the vessel, at a pierceable membrane provided therein for outflow of the drug.  
                      
    PNG
    media_image5.png
    167
    263
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Sarnoff in view of G.B. Glass, Avery and further in view of Herbst with providing a pair of wing can be hinged to the infusion pump; wherein the wings including L-shaped portion oriented inwardly towards to the vessel, when the housing being mounted on the pump, when the wings being closed configured, the L-shaped portions located adjacent and close the housing frontally, as taught by Cane, in order to improve the housing device for holding the components inside the housing more firmly and to prevent of slipping out of the connection element inserted in a front end of the vessel.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff (US 3,811,441) in view of G. B. Glass (US 2,702,547) and Avery et al. (US 2013/0204187) and further in view of Sugita et al. (US 2007/0100294).
Regarding claim 21, Sarnoff in view of G.B. Glass and Avery discloses all the claimed subject matter as required in the claim 1 above.  Sarnoff discloses that the vessel 28 is retained in correspond of the base part 39 via mutual engagement between a proximal end surface provided at a base of the vessel and a corresponding annular seat 41 provided in the base part 233.  
Sarnoff does not disclose annular project provided at the base of the vessel. 
Sugita discloses a cartridge device comprising: a housing 50, 52 & 57; a vessel/syringe 1 is retained in a base part 27 at an annular projection 44 provided at a base of the vessel, Fig. 6.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the vessel device of Sarnoff in view of G.B. Glass and Avery with providing an annular project provided at a base of the vessel, as taught by Sugita, in order to engage firmly in the annular seat in the base part of the housing. 

Claims 22-26, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff (US 3,811,441) in view of G. B. Glass (US 2,702,547), Avery et al. (US 2013/0204187) and Sugita et al. (US 2007/0100294).
Regarding claim 22, Sarnoff discloses a cartridge for an infusion pump for controlled administration of drugs to a human or animal body, comprising:
Note: the limitation “for an infusion pump for controlled administration of drugs to a human or animal body” has not been given patentable weight because it has been held that a preamble limitation.  When reading the preamble in the context of the entire claim, the preamble limitation above is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Thus, the preamble limitation above is considered as purpose or intended use purpose.  In this case, the cartridge in Sarnoff can be used for infusion pump for controlled administration of drugs to a human or animal body.  
Evidences: G.B. Glass’547 discloses a cartridge syringe 10 (Figs. 1-2) that is similar to the cartridge syringe in Sarnoff for using in an infusion pump 47.  Herbst (US 6,132,414) discloses a cartridge syringe 17 (Figs. 1-7) that is similar to the cartridge syringe in Sarnoff for using in an infusion pump 11.  Therefore, a person skilled in the art would recognize that the cartridge syringe in Sarnoff can be used in the infusion pump for controlled administration of drugs to a human or animal body.
Sarnoff discloses the cartridge 12 comprising: a housing (including elements 14 and 38) and glass vessel 28 of cylindrical shape, col. 3, lines 57-58; the glass vessel having a cylindrical portion 14 with an open proximal end 62 closed by a slidable portion 34 (when the slidable portion 34 is located at the open proximal end 62) and a distal end 30 having an opening closed by a pierceable membrane 32 and provided with a neck 30.
Note: in case applicant disagrees with Examiner that element 30 is equivalent to a neck in the claimed invention.  However, it is well-known in the art that the glass vessel having a neck at a distal portion (e.g. a neck is similar configuration with a tapered portion at distal portion 14 of a housing in Sarnoff).  In addition, the neck in Sarnoff can be modified by Avery’187 as below. 
Sarnoff discloses that the housing 14 & 38 is made of plastic material, col. 3, lines 55-56, and has an open proximal end 20 and an open distal end 50 adapted to receive the proximal end of the vessel and the distal end of the vessel 28, respectively,
wherein the open proximal end 18 of the housing 14 & 38 is provided with a pair of bayonet fitting formations 38/43 integrally formed on the housing 14, and adapted to enable the cartridge to be fastened to an infusion pump.
Note: Although Sarnoff does not explicitly use the term of bayonet fitting; however, labels, statements of intended use, or functional language do not structurally distinguish claims over prior art, which can function in the same manner, be labeled in the same manner or be used in the same manner.  See In re Pearson, Ex parte Minks, and In re Swinehart.  Therefore, it is fair enough to call the fitting formations 38 in Sarnoff as a pair of bayonet fitting formations. 
With regarding to the limitation (a pair of bayonet fitting formation) “adapted to enable the cartridge to be fastened to an infusion pump” is performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. In this case, as discussed in the preamble above, the cartridge in Sarnoff is capable to engage/fasten to the infusion pump at the proximal end portion (e.g. at bayonet fitting formation) of the cartridge.  Evidences: G.B. Glass shows that the cartridge 5 &4a is capable of engage to an infusion pump 47, Fig. 2.  Alternatively, Herbst discloses the cartridge 17 & 91 is capable of engage to an infusion pump 13, Fig. 1.  The cartridge in Sarnoff has similar structure to the cartridge in the device of G.B. Glass or Herbst.  Therefore, the cartridge in Sarnoff is capable of engaging/fastening to the infusion pump at the proximal end portion of the cartridge. 
Sarnoff discloses that the housing 14 & 38 consists of a cylindrical base part 39, which is provided with an inner flange 41 for abutment of the vessel 28 and on which the fitting formations 43 are formed, and a neck part 14 (e.g. an upper housing portion 14 or neck part can be equivalent to an upper tapered portion adjacent to element 16) that can be fastened to the base part 39 by Page 2 of 20snap fitting formations 43 for retaining the glass vessel 28 between the base part 39 and the neck part 14 or 16 of the housing 14; 
wherein the inner flange 41 provided for abutment of the vessel 28 inside the cylindrical base part 39 surrounds an opening 46 having a smaller diameter than an internal cavity 21 of the neck part 14; 
wherein the snap fitting formations 43 are configured so as to make separation of the neck part 14 from the base part 39 difficult or substantially impossible, whereby the glass vessel 28 and the housing 14 form a disposable assembly;
With regarding the limitation (the neck part) “is sized/adapted/capable in length so as to enclose a whole of the cylindrical portion of the vessel” is performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  In this case, Although Sarnoff does not show that the neck part (the body housing) is sized in length so as to enclose a whole of the cylindrical portion of the vessel, however, the neck part (upper housing part) can be sized longer than the vessel, as by modified by G.B. Glass (US 2,702,547) below. 
G.B. Glass discloses a cartridge, in Fig. 2, for an infusion pump comprising: a housing 10 & 4a (Note: element 10 shown in Fig. 1), a vessel 5; wherein the neck part 10 is sized in length so as to enclose a whole of the cylindrical portion of the vessel 5. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Sarnoff with providing a neck part (or housing part) is sized in length so as to enclose a whole of the cylindrical portion of the vessel (for example: the length of the vessel is shorter than the length of the neck part/housing part, as taught by G.B. Glass, in order to fully cover or protect the vessel. 
Sarnoff discloses that the vessel 28 is retained in correspondence of the base part 39 via mutual engagement between a proximal end surface provided at a base of the vessel and a corresponding annular seat 41 provided in the base part 233.  
Assuming that Sarnoff (or Sarnoff in view of G.B. Glass) does not disclose that a vessel having a neck. 
Avery discloses a cartridge device in Fig. 6 comprising: a housing 302; a vessel 300 having a cylindrical portion 300 with a distal end having an opening closed by a pierceable membrane (see similar element 502 in Fig. 9) and provided with a neck 306.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Sarnoff with providing a neck at an upper portion of the vessel; and providing an opening closed by a pierceable membrane at a distal end of the vessel, as taught by Avery, in order to accommodate with a tapered inner wall of the housing so that enhancing of supporting or engaging in between the housing and the vessel. 

    PNG
    media_image1.png
    247
    602
    media_image1.png
    Greyscale

Another option for modification: It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify an upper portion of the housing and an upper portion of the vessel of device of Sarnoff with providing a tapered inner wall of the housing being contacted or having similar tapered shape at an upper portion of the vessel, as taught by Avery, in order to accommodate with a tapered inner wall of the housing so that enhancing of supporting or engaging in between the housing and the vessel. 

    PNG
    media_image2.png
    285
    504
    media_image2.png
    Greyscale

Sarnoff (or Sarnoff in view of G.B. Glass and Avery) does not disclose annular project provided at the base of the vessel. 
Sugita discloses a cartridge device comprising: a housing 50, 52 & 57; a vessel/syringe 1 is retained in a base part 27 at an annular projection 44 provided at a base of the vessel, Fig. 6.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the vessel device of Sarnoff (or Sarnoff in view of G.B. Glass and Avery) with providing an annular project provided at a base of the vessel, as taught by Sugita, in order to engage firmly in the annular seat in the base part of the housing. 
Regarding claim 23, Sarnoff in view of G.B. Glass, Avery and Sugita discloses all the claimed subject matter as required. Sarnoff discloses that wherein the snap fitting formations 43 comprise a pair of diametrically opposite teeth 43 formed on the base part 39 of the housing 14 & 38, and a pair of diametrically opposite seats 18 formed on the neck part 14 of the housing 14 & 38.
Regarding claims 24 & 29, Note: in this rejection, Examiner relies on option 1 of Sarnoff in view of Avery, as shown in the marked-up figure 2 below for easily to map out claimed features. 

    PNG
    media_image1.png
    247
    602
    media_image1.png
    Greyscale

Sarnoff in view of G.B. Glass, Avery and Sugita discloses all the claimed subject matter as required in the claims 22-23. Sarnoff discloses that a connection element 54 adapted to be arranged at the distal end of the vessel 28 for fluidically connecting an inside of the vessel 28 to an infusion set (as shown in the evidence Lopez’254).
Note: the limitation “for fluidically connecting an inside of the vessel to an infusion set” is a functional limitation and only requires to perform of function.  In this case, although Sarnoff does not show that the connecting element 54 is connecting to an infusion set; however, the connecting element 54 is capable of connecting to the infusion set.  Evidence: Lopez et al. (US 5,688,254) discloses a connecting element 44 is capable of connecting to an infusion set 16, in Figs. 1-6.  Therefore, the connecting element 54 of the Sarnoff’s device is capable of connecting to the infusion set.  It is noted that the limitation “infusion set” is a part of the functional limitation.  Therefore, the device in Sarnoff does not need to modify the connecting element or adding the infusion set of Lopez’254 in the device system of Sarnoff. 
Regarding claims 25 & 30, Sarnoff in view of G.B. Glass, Avery and Sugita discloses all the claimed subject matter as required in the claims 22-24 & 29. Sarnoff discloses that the connecting element 54 comprises at a proximal end-a piercing element 57 for piercing membrane 53 of the vessel 28, and at a distal end-a fitting element 55 & 56 for connection to the infusion set (as mentioned in the evidence Lopez’254 in the claims 24 & 29 above).
Regarding claims 26 & 28, Note: in this rejection, Examiner relies on option 1 of Sarnoff in view of Avery, as shown in the marked-up figure 2 below for easily to map out the claimed features. 

    PNG
    media_image1.png
    247
    602
    media_image1.png
    Greyscale

Sarnoff in view of G.B. Glass, Avery and Sugita discloses all the claimed subject matter as required in the claims 22-23. Sarnoff discloses that the neck part 14 of the housing has an opening 17 sized to as to enable a connection element 54, arranged at the distal end of the vessel 28, to outwardly protrude for fluidically connecting an inside of the vessel 28 to an infusion set (as shown in the evidence Lopez’254).
Note: the limitation “for fluidically connecting an inside of the vessel to an infusion set” is a functional limitation and only requires to perform of function.  In this case, although Sarnoff does not show that the connecting element 54 is connecting to an infusion set; however, the connecting element 54 is capable of connecting to the infusion set.  Evidence: Lopez et al. (US 5,688,254) discloses a connecting element 44 is capable of connecting to an infusion set 16, in Figs. 1-6.  Therefore, the connecting element 54 of the Sarnoff’s device is capable of connecting to the infusion set.  It is noted that the limitation “infusion set” is a part of the functional limitation.  Therefore, the device in Sarnoff does not need to modify the connecting element or adding the infusion set of Lopez’254 in the device system in Sarnoff. 
Regarding claim 31, Sarnoff in view of G.B. Glass, Avery and Sugita discloses all the claimed subject matter as required in the claims 22 & 29 above.  Sarnoff discloses that the distal end 50 of the housing 14 & 38 provided by the neck part 14 has a tapered inner wall (adjacent to elements 16 & 54) adjacent and spaced from an upper tapered portion of the vessel (as modified by Avery) extending between the cylindrical portion 28/33 and the neck of the vessel (as modified by Avery) such that a passageway is provided by the spacing between the tapered inner wall and the upper tapered portion of the vessel, see marked up Figures below. 

    PNG
    media_image1.png
    247
    602
    media_image1.png
    Greyscale


    PNG
    media_image6.png
    281
    590
    media_image6.png
    Greyscale

Regarding claim 32, Sarnoff in view of G.B. Glass, Avery & Sugita discloses all the claimed subject matter as required.  G.B. Glass discloses that an inner diameter of the cylindrical portion of the glass vessel is equal to the diameter of the opening defined by the inner flange of the base part of the housing.
It is noted that the original specification does not provide any benefit of the diameter of the cylindrical portion being equal to the diameter of the opening of the inner flange.  Therefore, the limitation is considered as design choice purpose. 
In addition, G.B. Glass discloses, in the marked-up figure below that a housing (elements 10 & 4a) covers a vessel 5; an inner diameter A of the cylindrical portion of the vessel 5 is equal to a diameter B of the opening defined by an inner flange of the base part 4a of the housing.

    PNG
    media_image3.png
    435
    812
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    463
    659
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Sarnoff in view of G.B. Glass, Avery & Sugita with providing an inner diameter of the vessel being equal to a diameter of an opening in the inner flange of the base part of the housing. as taught by Avery, in order to provide a cosmetic look in the device. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff (US 3,811,441) in view of G. B. Glass (US 2,702,547), Avery et al. (US 2013/0204187) & Sugita et al. (US 2007/0100294) and further in view of Cane’ (US D659,234).
Regarding claim 27, Note: in this rejection, Examiner relies on option 1 of Sarnoff in view of Avery, as shown in the marked-up figure 2 below for easily to map out the claimed features. 

    PNG
    media_image1.png
    247
    602
    media_image1.png
    Greyscale

Sarnoff in view of G.B. Glass, Avery and Sugita discloses all the claimed subject matter as required in the claim 22 above. Sarnoff further discloses that a connection element 54 arranged at the distal end of the vessel 28 for fluidically connecting an inside of the vessel to an infusion set (as shown in the evidence Lopez’254). 
Note: the limitation “for fluidically connecting an inside of the vessel to an infusion set” is a functional limitation and only requires to perform of function.  In this case, although Sarnoff does not show that the connecting element 54 is connecting to an infusion set; however, the connecting element 54 is capable of connecting to the infusion set.  Evidence: Lopez et al. (US 5,688,254) discloses a connecting element 44 is capable of connecting to an infusion set 16, in Figs. 1-6.  Therefore, the connecting element 54 of the Sarnoff’s device is capable of connecting to the infusion set.  It is noted that the limitation “infusion set” is a part of the functional limitation.  Therefore, the device in Sarnoff does not need to modify the connecting element or adding the infusion set of Lopez’254 in the device system in Sarnoff. 
Sarnoff in view of G.B. Glass, Avery and Sugita does not discloses that:
a) an infusion pump connected to the cartridge; 
b) the housing comprises a pair of wings that can be hinged to the infusion pump and are capable of preventing a connection element from slipping out when inserted in the glass vessel housed within the housing, said wings comprising, at a distal end, a corresponding "L"-shaped portion oriented inwardly, towards the vessel, when the housing is mounted on the pump, whereby, when the wings are in their closed configuration, said "L"-shaped portions are mutually adjacent and close the housing frontally, thus preventing slipping out of said connection element inserted in the front end of the vessel, at a pierceable membrane provided therein for outflow of a drug.  
G.B. Glass discloses that a cartridge in Fig. 2 comprising: a housing 10 & 4a; a vessel 5; an infusion pump 47 connected to the cartridge. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the cartridge device of Sarnoff in view of G.B. Glass and Sugita with including an infusion pump being connected to the cartridge, as taught by G.B. Glass, in order to improve in motor driven medical infusion pump for the controlled automatic administration to patients of therapeutics. 
Cane discloses an infusion device comprising: a housing, for a cartridge/syringe/ampoule for an infusion pump; wherein the housing comprises a pair of wings (see marked up figure below) that can be hinged/flexed, i.e. open and closed, in Figs. 1-2, to the infusion pump and are capable of preventing a cartridge from slipping out when inserted in the glass vessel housed within the housing (when the wings being closed, in Fig. 1), said wings comprising, at a distal end, a corresponding "L"-shaped portion oriented inwardly, towards the vessel, when the housing is mounted on the pump, whereby, when the wings are in their closed configuration, Fig. 1, said "L"-shaped portions are mutually adjacent and close the housing frontally, thus preventing slipping out of said cartridge inserted in the front end of the vessel, at a pierceable membrane provided therein for outflow of the drug.  
                      
    PNG
    media_image5.png
    167
    263
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Sarnoff in view of G.B. Glass, Avery and Sugita with providing a pair of wing can be hinged to the infusion pump; wherein the wings including L-shaped portion oriented inwardly towards to the vessel, when the housing being mounted on the pump, when the wings being closed configured, the L-shaped portions located adjacent and close the housing frontally, as taught by Cane, in order to improve the housing device for holding the components inside the housing more firmly and to prevent of slipping out of the connection element inserted in a front end of the vessel.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-9, 18-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783